Citation Nr: 0118900	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-10 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
from an April 1998 rating decision assigning a 10 percent 
rating for a neck disability.

2.  Whether the veteran submitted a timely substantive appeal 
from a September 1997 rating decision denying entitlement to 
a rating greater than 20 percent for carpal tunnel syndrome 
of the left arm.

3.  Whether the veteran submitted a timely substantive appeal 
from a September 1997 rating decision denying entitlement to 
an increased rating for tinnitus.

4.  Whether the veteran submitted a timely substantive appeal 
from a September 1997 rating decision denying entitlement to 
a compensable rating for left ear hearing loss.

5.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.

6.  Entitlement to a compensable rating for hemorrhoids.

7.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety.

8.  Entitlement to service connection for high blood 
pressure.

9.  Entitlement to service connection for anemia.

10.  Entitlement to service connection for chronic 
constipation.

11.  Entitlement to service connection for a skin condition.

12.  Entitlement to service connection for a right arm 
disability secondary to carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the veteran's claims of entitlement to an 
increased rating for her service-connected neck disability, 
carpal tunnel syndrome on the left side, hemorrhoids, 
tinnitus, and left ear hearing loss were denied, along with 
her claims of entitlement to service connection for 
constipation, anemia, high blood pressure, a skin disorder, a 
psychiatric disorder, and a right arm disorder claimed as 
secondary to carpal tunnel syndrome.  The veteran's claim for 
a total disability rating due to individual unemployability 
was also denied.  

In September 1999, the Board denied the veteran's claims of 
entitlement to service connection for a stomach disorder and 
a thoracic spine disorder, to include osteoporosis, 
spondylosis, and degenerative joint disease, as not well-
grounded.  Since that decision the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  Unlike the version of the law in effect 
at the time of the September 1999 decision, the VA is now 
charged with the duty to assist almost every claimant, as 
well as the duty to provide certain notices to claimants to 
assist them in pursuing the benefit sought.  In addition, the 
new law provides that a claim denied as not well grounded 
between July 14, 1999, and November 9, 2000, such as the 
claims decided in September 1999, can be readjudicated.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Therefore, the 
Board takes this opportunity to invite the appellant to file 
such an application for readjudication, and refers the 
aforementioned claims to the RO for readjudication.

The September 1999 Board decision also remanded several 
issues to the RO for action.  The RO has completed this 
action, and these claims are properly back before the Board 
for appellate consideration.


REMAND

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after a 
statement of the case (SOC) has been furnished to the 
appellant. 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2000).  An NOD must be filed within one year from the 
date that the agency of original jurisdiction mails notice of 
the determination.  38 U.S.C.A. § 7105(b) (West 1991); 38 
C.F.R. § 20.302(a) (2000).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction, the RO, mails the SOC to the appellant 
or within the remainder of the one year period from the date 
of mailing the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.302(b) (2000).

In February 2000 the RO issued a decision denying, among 
others, the veteran's claims of entitlement to service 
connection for a psychiatric disorder, high blood pressure, a 
skin disorder, constipation, anemia, and a right arm 
disability secondary to carpal tunnel syndrome, and denying 
her claim of entitlement to a compensable rating for 
hemorrhoids.  Notice of this decision was sent to the veteran 
in March 2000.  In a VA Form 9 received by the RO in 
September 2000, the veteran indicated an intent to initiate 
an appeal of the RO's February 2000 decision denying these 
claims.  The Board considers the September 2000 written 
statement to be a timely NOD with respect to these claims.  
However, no Statement of the Case was subsequently issued by 
the RO for any of these issues.  Under Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999), a remand is in order so that a 
Statement of the Case addressing the veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
high blood pressure, a skin disorder, constipation, anemia, a 
right arm disability secondary to carpal tunnel syndrome, and 
her claim of entitlement to a compensable rating for 
hemorrhoids can be issued.  

Additionally, in September 1997, the RO informed the veteran 
that her claims of entitlement to an increased rating for 
carpal tunnel syndrome on the left side, left ear hearing 
loss, and tinnitus, were denied.  As to the claim regarding 
her neck disability, in May 1998 the RO informed the veteran 
that service connection for this claim was granted with a 10 
percent evaluation.  The veteran filed timely NOD's in 
connection with these claims and decisions.  An SOC was 
issued on March 6, 2000, addressing these claims.  In 
attachments to the March 2000 SOC, the RO informed the 
appellant of the timeframe within which she must file her 
substantive appeal.  In September 2000, the veteran submitted 
a VA Form 9 referring to these issues.  

Applying the facts of this case to the regulations that grant 
the Board jurisdiction, as to the veteran's claims of 
entitlement to an increased rating for a neck disability, 
left carpal tunnel syndrome, tinnitus, and left ear hearing 
loss, the veteran must have submitted a substantive appeal on 
or before June 6, 2000, which is 60 days from the date that 
the RO mailed the SOC to the veteran.  This is the later date 
between the 60-day period following the issuance of the SOC 
and the one-year period following the issuance of the rating 
decisions, as the one-year periods had expired in either 1998 
or 1999, depending on the issue.  38 C.F.R. § 20.302(b) 
(2000).  Consequently, it appears the September 2000 VA Form 
9 is not a timely substantive appeal with regard to these 
claims.  The veteran has not been informed that her 
substantive appeal appears to be untimely.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may not, sua sponte, decline 
jurisdiction when a veteran fails to timely file an NOD.  
Marsh v. West, 11 Vet. App. 468 (1998).  The Court found that 
for the Board to decline jurisdiction without first providing 
the veteran with notice and an opportunity to be heard would 
violate due process rights.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board finds that a reasonable analogy 
can be drawn to the present situation where the appellant 
apparently did not file a timely substantive appeal.  
Accordingly, these claims must be remanded so that notice of 
the untimeliness of her substantive appeal can be furnished 
to the veteran.

Turning to the veteran's claim of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability (TDIU), while the veteran's claim was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Consequently, the VA is obligated to assist the veteran in 
the development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition, to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim of entitlement to a 
total disability rating for compensation purposes due to 
individual unemployability.  Initially, the Board notes that 
addressing the veteran's TDIU claim prior to the RO's 
consideration of the other service connection and increased 
ratings claims would be premature and possibly prejudice the 
veteran since any increased disability which may be awarded 
for these claims is relevant to consideration of TDIU.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the record shows that the veteran reports pain, 
numbness, and tingling in her hands due to her carpal tunnel 
syndrome which prevents her from gripping, lifting, and 
essentially using her hands.  She also notes extreme 
limitation of use of her back due to pain.  VA examination 
reports of record do not adequately address the degree of 
occupational impairment caused by her carpal tunnel syndrome, 
low back and other service-connected disabilities.  
Accordingly, pursuant to the VCAA, an examination is required 
to assess the impact of the veteran's disabilities in 
relation to her ability to function.
 
While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  Upon completion of the above actions, 
the RO should schedule the veteran for VA 
examination(s) of her service-connected 
disabilities.  The RO should also inform 
the veteran of the consequences of 
failing to report for the scheduled 
examination(s).  It is very important 
that the examiner(s) be afforded an 
opportunity to review the veteran's 
claims file prior to the examination(s).  
The examiner(s) should address the 
severity of the veteran's disabilities 
with special consideration of the impact 
these disabilities have on her ability to 
maintain and obtain gainful employment.  
The examiner should specifically address 
the degree of impairment presented by her 
low back disability, neck disability, and 
bilateral carpal tunnel syndrome.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
area is used repeatedly over a period of 
time, such as an eight-hour workday.  

3.  The RO should re-examine the 
veteran's claims of entitlement to 
service connection for a psychiatric 
disorder, high blood pressure, a skin 
disorder, constipation, anemia, a right 
arm disability secondary to carpal tunnel 
syndrome and entitlement to a compensable 
rating for hemorrhoids to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefits 
sought on appeal, or the NOD is 
withdrawn.  However, these claims should 
be certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

4.  The RO should furnish the veteran 
with a supplemental statement of the case 
(SSOC) on the issue of the timeliness of 
the substantive appeals of the September 
1997 and April 1998 rating decisions as 
to the issues of entitlement to an 
increased rating for carpal tunnel 
syndrome of the left side, tinnitus, left 
ear hearing loss, and a neck disability.  
The SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 20.302).  
See 38 C.F.R. §§ 19.29, 19.31 (2000).  
After affording the appropriate period 
for response, the appeal should be 
returned to the Board for continuation of 
appellate review.

If there remains any perfected issue for which the benefits 
sought are not granted, the case should then be returned to 
the Board for further appellate consideration. No action is 
required of the veteran until he is otherwise notified by the 
RO. The Board intimates no opinion, either legal or factual, 
as to the ultimate disposition of the matters addressed in 
this REMAND.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




